Case: 11-31171     Document: 00511886793         Page: 1     Date Filed: 06/14/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                     No. 11-31171                          FILED
                                   Summary Calendar                       June 14, 2012

                                                                         Lyle W. Cayce
                                                                              Clerk
MICHAEL BURRLE, SR.,

                                                  Plaintiff-Appellant
v.

HUNTINGTON INGALLS, INCORPORATED,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:11-CV-1591


Before WIENER, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
        AFFIRMED. See Rule 47.6




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.